DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/10/2022, 04/05/2022 and 01/14/2022 have been considered by the Examiner.

Claim Objections
Claim(s) 1-13 are objected to because of the following informalities:  
Claim(s) 1-13 recite reference numerals in the claims. Although drawings are part of the specification, but they do not constitute a claim antecedent. The Examiner suggests removing the reference numerals from the claims to restore clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neti et al. (US 20140167810; hereinafter Neti).
Regarding claim 1, Neti discloses in figure(s) 1-5 a motor malfunction monitoring device for monitoring a malfunction of a drive motor in oilfield operations, comprising: 
a signal acquisition module (controller 190 with sensors 170, 171, 180; fig. 2) configured to acquire an operation data (para. 31 - frequency corresponding to an outer race fault of the intermediate gear is determined based on the physical and operational parameters of the drivetrain; para. 34 - controller based device measures a plurality of samples of the stator current) of the drive motor (rotor 110 with drive 140), wherein the signal acquisition module comprises a vibration signal acquisition unit (vibration sensor 180) and/or an electrical signal acquisition unit (voltage sensor 170, current sensor 171), the vibration signal acquisition unit comprises one or more vibration sensors (180) for detecting transverse vibration and/or longitudinal vibration of components to be detected of the drive motor (para. 18 - Vibration sensors 180 effectively sense radial vibrations compared to sensing torsional vibrations; vibration signal signature 210), and/or the electrical signal acquisition unit comprises a voltage sensor (170) and a current sensor (171) for detecting a voltage and a current of the drive motor, respectively; 
a data storage module (memory 200; fig. 1) storing therein a database of normal operation spectrums (para. 21 - determining a spectrum of the vibration signal …determining a spectrum of at least one of the electrical signals) during a normal operation of the drive motor (para. 34 - signal signatures are determined for an electromechanical device operating under normal conditions without any faults); and 

    PNG
    media_image1.png
    546
    492
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    385
    542
    media_image2.png
    Greyscale

a signal analysis module (190) configured to extract acquired operation data spectrums of the acquired operation data, compare the acquired operation data spectrums with corresponding normal operation spectrums to obtain a similarity (within 9dB range is considered similar for healthy gearbox; fig. 5;  para. 35 -  spectrum peak 402 of the curve 406 representative of the stator current due to the gearbox fault is higher compared to the spectrum peak 404 of the curve 412 representative of the stator current of the healthy gearbox), wherein when the similarity is lower (If spectrum difference within 9dB is interpreted as considered full similarity between ideal and actual spectrum waves for healthy indication and >9dB is interpreted less than similarity for faulty indication, then Neti can be considered to anticipate this limitation; if no interpretation of such similarity is made, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set a diagnostic parameter of interest as more than or less than a threshold as needed for design option from among limited possibilities as a matter of common knowledge and hence, unpatentable over Neti) than a predetermined threshold (similarity based on predefined threshold 314 in fig. 3 or spectrum difference 9dB in fig. 5; clm. 16 - controller based device is configured to determine the fault of the mechanical device by comparing the diagnostic parameter with a predefined threshold value), determine that the drive motor fails.

Regarding claim 2, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 1, wherein the data storage module stores therein a database of malfunction spectrums of different types of malfunctions of the drive motor (para. 26 -  plurality of diagnostic parameters are generated for determining types of the fault related to the drivetrain), and the motor malfunction monitoring device further comprises a malfunction diagnosis module, wherein, when the signal analysis module determines that the drive motor fails, the malfunction diagnosis module compares the acquired operation data spectrums with the malfunction spectrums and determine a malfunction type of the drive motor (para. 26 - diagnostic parameters may be determined based on the signal signatures, for frequency bands corresponding to various drivetrain faults under consideration. Frequency bands corresponding to drivetrain faults detected using vibration sensors are derived from the vibration signal signature 320. Similarly, frequency bands corresponding to drivetrain faults detected by electrical sensors are derived from the electrical signal signature 322).

Regarding claim 3, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 2, wherein the data storage module is updated with the operation data and/or the acquired operation data spectrums of the drive motor (para. 16 - memory 200 may be encoded with a program to instruct the controller based device 190 to enable a sequence of steps to determine a fault of the drivetrain 140).

Regarding claim 4, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 3, wherein the data storage module expands the database of normal operation spectrums with the acquired operation data spectrums in the normal operation of the drive motor, and expands the database for malfunction spectrums with the acquired operation data spectrums in the malfunction of the drive motor (para. 34 - A possible gearbox fault may be detected if there is a variation between the stator current spectrum and the determined warning threshold value. To avoid misjudgment due to insufficient data, the controller based device measures a plurality of samples of the stator current, for example, around 30-50 samples of measurement values. When the RMS value of the stator current value exceeds the pre-defined threshold value, a drivetrain fault condition in the gearbox is determined. Similarly, corresponding to each type of the drivetrain fault, one or more additional threshold values are determined to identify severity of the fault).

Regarding claim 5, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 1, wherein the motor malfunction monitoring device comprises an alarming unit, wherein the alarming unit sends out an alarm when the motor malfunction monitoring device determines that the drive motor fails (para. 17 - signal 216 may be indicative of bearing fault of the drivetrain 140 such as HS shaft bearing fault, high speed intermediate shaft (HSIS) fault, low speed intermediate shaft (LSIS) fault, planet bearing fault, or the like; para. 34 - a warning threshold value for the Root Mean Square (RMS) value of the stator current spectrum of the gearbox is determined).

Regarding claim 6, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 2 wherein the motor malfunction monitoring device comprises an alarming unit. wherein the alarming unit sends out an alarm when the motor malfunction monitoring device determines that the drive motor fails (para. 17 - signal 216 may be indicative of bearing fault of the drivetrain 140 such as HS shaft bearing fault, high speed intermediate shaft (HSIS) fault, low speed intermediate shaft (LSIS) fault, planet bearing fault, or the like; para. 34 - a warning threshold value for the Root Mean Square (RMS) value of the stator current spectrum of the gearbox is determined).

Regarding claim 7, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 3, wherein the motor malfunction monitoring device comprises an alarming unit, wherein the alarming unit sends out an alarm when the motor malfunction monitoring device determines that the drive motor fails (para. 17 - signal 216 may be indicative of bearing fault of the drivetrain 140 such as HS shaft bearing fault, high speed intermediate shaft (HSIS) fault, low speed intermediate shaft (LSIS) fault, planet bearing fault, or the like; para. 34 - a warning threshold value for the Root Mean Square (RMS) value of the stator current spectrum of the gearbox is determined).

Regarding claim 8, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 4, wherein the motor malfunction monitoring device comprises an alarming unit, wherein the alarming unit sends out an alarm when the motor malfunction monitoring device determines that the drive motor fails (para. 17 - signal 216 may be indicative of bearing fault of the drivetrain 140 such as HS shaft bearing fault, high speed intermediate shaft (HSIS) fault, low speed intermediate shaft (LSIS) fault, planet bearing fault, or the like; para. 34 - a warning threshold value for the Root Mean Square (RMS) value of the stator current spectrum of the gearbox is determined).

Regarding claim 9, Neti discloses in figure(s) 1-5 the motor malfunction monitoring device according to claim 1, wherein the components to be detected comprise bearings and bases of the drive motor (para. 15 - a main bearing 120, and a main shaft 130; para. 16 - monitor and detect fault conditions of various components, for example, the bearing faults of the drivetrain 140, within the EMM 160).

Regarding claim 10, Neti discloses in figure(s) 1-5 a drive motor system, comprising: a drive motor (rotor 110 and drive train 140), a variable frequency drive for regulating an input current to the drive motor and a controller (para. 20 - electrical signal 206 is a current signal …a current signature analysis (CSA) is performed by the controller based device 190 to determine the drivetrain faults), wherein the drive motor system further comprises the motor malfunction monitoring device according to claim 1, wherein the controller controls, based on a determining result of the motor malfunction monitoring device (para. 30 - f.sub.s is the stator current frequency, f.sub.fundamental is the stator output frequency, k is a constant corresponding to different failure modes), the variable frequency drive to regulate the input current (para. 34 - A possible gearbox fault may be detected if there is a variation between the stator current spectrum and the determined warning threshold value) to the drive motor (para. 18 - analyzing frequency components of the vibration signal 202 measured from the drive train 140 and measuring the amplitude of the harmonic frequency components of the sideband of the vibration signal 202, and comparing with the amplitudes of adjacent harmonic frequencies).

Regarding claim 12, Neti discloses in figure(s) 1-5 a motor malfunction monitoring method for monitoring a malfunction of a drive motor in oilfield operations, comprising steps of:
acquiring operation data (para. 31 - frequency corresponding to an outer race fault of the intermediate gear is determined based on the physical and operational parameters of the drivetrain; para. 34 - controller based device measures a plurality of samples of the stator current) of the drive motor (rotor 110 with drive 140; fig. 2), wherein the operation data comprises a transverse and/or a longitudinal vibration signal of components to be detected of the drive motor (para. 18 - Vibration sensors 180 effectively sense radial vibrations compared to sensing torsional vibrations; vibration signal signature 210), and/or a voltage and a current signal of the drive motor (voltage sensor 170, current sensor 171); 
extracting acquired operation data spectrums of the acquired operation data (para. 21 - determining a spectrum of the vibration signal …determining a spectrum of at least one of the electrical signals); and 
comparing the acquired operation data spectrums with corresponding normal operation spectrums in a pre-stored database of normal operation spectrums during the normal operation of the drive motor (para. 34 - Root Mean Square (RMS) value of the stator current spectrum of the gearbox is determined. A possible gearbox fault may be detected if there is a variation between the stator current spectrum and the determined warning threshold value), to obtain a similarity (within 9dB range is considered similar for healthy gearbox; fig. 5;  para. 35 -  spectrum peak 402 of the curve 406 representative of the stator current due to the gearbox fault is higher compared to the spectrum peak 404 of the curve 412 representative of the stator current of the healthy gearbox), wherein when the similarity is lower (If spectrum difference within 9dB is interpreted as considered full similarity between ideal and actual spectrum waves for healthy indication and >9dB is interpreted less than similarity for faulty indication, then Neti can be considered to anticipate this limitation; if no interpretation of such similarity is made, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set a diagnostic parameter of interest as more than or less than a threshold as needed for design option from among limited possibilities as a matter of common knowledge and hence, unpatentable over Neti) than a predetermined threshold (314 in fig. 3; clm. 16 - controller based device is configured to determine the fault of the mechanical device by comparing the diagnostic parameter with a predefined threshold value), determine that the drive motor fails.

Regarding claim 13, Neti discloses in figure(s) 1-5 the motor malfunction monitoring method according to claim 12, wherein the motor malfunction monitoring method further comprises: when determining that the drive motor fails, comparing the acquired operation data spectrums with malfunction spectrums in a database comprising malfunction spectrums of different types of malfunctions of the drive motor (para. 26 -  plurality of diagnostic parameters are generated for determining types of the fault related to the drivetrain), and determining a malfunction type of the drive motor (para. 26 - diagnostic parameters may be determined based on the signal signatures, for frequency bands corresponding to various drivetrain faults under consideration. Frequency bands corresponding to drivetrain faults detected using vibration sensors are derived from the vibration signal signature 320. Similarly, frequency bands corresponding to drivetrain faults detected by electrical sensors are derived from the electrical signal signature 322).

Regarding claim 14, Neti discloses in figure(s) 1-5 the motor malfunction monitoring method according to claim 13, wherein the motor malfunction monitoring method further comprises a step of storing the operation data and/or the acquired operation data spectrums of the drive motor (para. 16 - memory 200 may be encoded with a program to instruct the controller based device 190 to enable a sequence of steps to determine a fault of the drivetrain 140).

Regarding claim 15, Neti discloses in figure(s) 1-5 the motor malfunction monitoring method according to claim 14, wherein the motor malfunction monitoring method further comprises a step of expanding the database of normal operation spectrums with the acquired operation data spectrums in the normal operation of the drive motor, and expanding the database for malfunction spectrums with the acquired operation data spectrums in the malfunction of the drive motor (clms. 3-7 :- determining the first signal signature comprises determining a spectrum of the electrical signal; determining the second signal signature comprises determining a spectrum of the vibration signal; determining the second signal signature comprises determining a spectrum of the vibration signal; determining the diagnostic parameter based on the third signal signature; the diagnostic parameter comprises an average value, a peak value, or a median value of at least one of the first signal signature, the second signal signature and the third signal signature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Neti in view of Ghanemi et al. (US 20050241884).
Regarding claim 11, Neti teaches in figure(s) 1-5 the drive motor system according to claim 10, 
Neti does not teach explicitly wherein, for the electrical signal of the drive motor, the controller controls the variable frequency drive to cut off the input current when either of the variable frequency drive and the motor malfunction monitoring device determines that the drive motor fails.
However, Ghanemi teaches in figure(s) 1-5 wherein, for the electrical signal of the drive motor (motor 104), the controller (controller 119) controls the variable frequency drive (variable freq. drive 118) to cut off the input current (shut down drive 280 in fig. 4) when either of the variable frequency drive and the motor malfunction monitoring device determines that the drive motor fails (para. 8 - Once the brake is determined to be in a failed condition, an output alarm condition can be annunciated and the load can be automatically lowered at a safe rate of speed; para. 29 - the motor stopped when motor overcurrent is detected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Neti by having wherein, for the electrical signal of the drive motor, the controller controls the variable frequency drive to cut off the input current when either of the variable frequency drive and the motor malfunction monitoring device determines that the drive motor fails as taught by Ghanemi in order to provide "A controller for a variable frequency drive monitors electrical power from a variable frequency drive motor while a brake is maintaining a load driven or moved by the motor without requiring additional feedback components of a closed loop configuration. If excess electrical power is being generated by the motor, an undesirable condition in the brake is indicated. Support or maintenance of the load is assumed by the motor in that event." (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868